                                1:19-cv-03511-SDG
                             Ghandi et al v. Ehrlich et al
                            Honorable Steven D. Grimberg

                Minute Sheet for proceedings held In Open Court on 12/18/2019.


    TIME COURT COMMENCED: 9:35 A.M.
    TIME COURT CONCLUDED: 10:35 A.M.            COURT REPORTER: Alicia Bagley
    TIME IN COURT: 1:00                         DEPUTY CLERK: Alisha Holland
    OFFICE LOCATION: Atlanta

ATTORNEY(S)       Bruce Brown representing ADA Consultants of America, LLC
PRESENT:          Bruce Brown representing Does 1 through 100, inclusive
                  Bruce Brown representing Ehrlich & Schapiro, LLC
                  Bruce Brown representing The Law Office of Craig J. Ehrlich, LLC
                  Bruce Brown representing Allison Waters
                  Bruce Brown representing Craig J. Ehrlich
                  Bruce Brown representing Dakota Holt
                  Bruce Brown representing Destiny Drake
                  Bruce Brown representing Douglas Schapiro
                  Bruce Brown representing Dustin Swafford
                  Bruce Brown representing Jessica Blinkhorn
                  Bruce Brown representing Thomas Futch
                  Bruce Brown representing Tiawan Britton
                  Bruce Brown representing Yvonne Brown
                  Charlotte Carter representing A&Y Family Group Inc.
                  Charlotte Carter representing Bhupendra Ghandi
                  Hassan Elkhalil representing A&Y Family Group Inc.
                  Hassan Elkhalil representing Bhupendra Ghandi
PROCEEDING
                  Motion Hearing(PI or TRO Hearing-Evidentiary);
CATEGORY:
MOTIONS RULED     [37]Motion for TRO DENIED
ON:
MINUTE TEXT:      Hearing held on Plaintiff's [37] Emergency Motion for Temporary
                  Restraining Order and Preliminary Injunction. The Court DENIED
                  Plaintiff's Motion for Temporary Restraining Order and Preliminary
                  Injunction. Defendants' counsel is ordered to prepare and submit to the
                  Court a proposed order containing findings of fact and conclusions of law
                  by Monday, December 23, 2019. All other pending motions are taken
                  under advisement.
HEARING STATUS:   Hearing Concluded
